Citation Nr: 1712217	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-47 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post dislocated right patella with atrophy, right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 12, 1975 to July 26, 1975 and from December 1989 to April 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2014, the Board remanded the appeal for further development.  It is once again before the Board.

The Board notes that although the Veteran has perfected an appeal as to the issue of entitlement to service connection for a left hip disability, the Veterans Appeals Control and Locator System and claims file indicate that that appeal remains in advance status at the RO pending a Travel Board hearing.  Accordingly, the Board will not take jurisdiction of that issue at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

In July 2014, the Board remanded the appeal in part to obtain VA examinations addressing the current severity of the Veteran's lumbar spine and right knee disabilities.  Although such examinations were obtained in March 2016, recently, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59, applicable to painful motion, requires that an adequate VA examination of the joints include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing and, where applicable, of any undamaged opposite joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, since the March 2016 examinations did not fully address all of these factors, new examinations are required.

Further, in May 2016, the representative requested that the Veteran be scheduled for a videoconference hearing in connection with the issues presently on appeal.  Generally an appellant, or an appellant's representative, may request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.  38 C.F.R. § 20.703 (2016).  A hearing on appeal will be granted if a Veteran, or a Veteran's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  To date, the Veteran has not been provided such a hearing.  As such, in order to ensure full compliance with the due process requirements, the matters on appeal must be remanded for the RO to schedule the Veteran for a Board hearing, as requested.

Finally, while treatment records associated with the VA Medical Center in Syracuse, New York through June 2016 have been obtained, to the extent there are any outstanding VA treatment records, these should be obtained.

The issue of entitlement to a TDIU is intertwined with the lumbar spine and right knee appeals.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file.

2.  Obtain any outstanding treatment records associated with the Syracuse VA Medical Center from June 2016 to the present.

3.  The Veteran must be afforded a VA examination to evaluate the current severity of his lumbar spine and right knee disabilities.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the spine and knees.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

The examiner should also comment on and fully describe any occupational impairment resulting from the Veteran's service-connected disabilities.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




